By The Court.
We think, the demurrer was properly sustained. Irrespective of the question whether or not in arriving at the correct amount of property subject to taxation, legal, bona fide debts owing by a debtor can be deducted from credits owing to him (considered in Bank v. *373Hines, 3 Ohio St. 1, and in Latimer v. Morgan, 6 Ohio St 279), we are of opinion that shares of stock in a national bank are, within the meaning of sections, 2730 and 2731, Revised Statutes, “investments in stocks,” and not “credits,” and that, in determining the amount to be charged on the duplicate for taxation against a stockholder in a national bank, bona fide debts owing by such stockholder cannot be deducted from the value of his shares.
' Judgment affirmed.
Burket, J., not sitting.